PER CURIAM.
We find no error demonstrated in this appeal except the determination of the amount of attorney’s fees. In our opinion the attorney’s fees allowed should be assessed pursuant to Section 627.756(2), Fla. Stat. (1977), and thus should not exceed 12.5% of the amount of the judgment.
Accordingly, the judgment appealed from is remanded to the trial court to amend the final judgment and provide for attorney’s fees for appellee of 12.5% of the amount of the judgment and as so amended the judgment is affirmed.
DOWNEY, C. J., ANSTEAD, J., and GLICKSTEIN, HUGH S., Associate Judge, concur.